United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended : December 31, 2010 [ ] Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-51727 SYDYS CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0418961 (Stateor other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7 Orchard Lane Lebanon, NJ 08833 (Address of Principal Executive Offices) (908) 236-9885 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.[ ]Yes[ x ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,”“accelerated filer,”and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large Accelerated Filer[]Accelerated Filer[] Non-Accelerated Filer []Smaller Reporting Company [ X ] (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes[X]No[ ] As of February 11, 2011, there were 211,201shares issued and outstanding of the issuer's common stock, $.001 par value per share. TABLE OF CONTENTS SYDYS CORPORATION FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2010 Page PART I - FINANCIAL INFORMATION 1 Item 1:Financial Statements (Unaudited) 1 Item 2:Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 4:Controls and Procedures 9 PART II - OTHER INFORMATION
